Citation Nr: 0805974	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-40 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to 
February 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.  In June 
2006, the Board remanded the case for additional development.

For the reasons set forth below, this case is again being 
REMANDED.  VA will notify the veteran if further action is 
required on his part.


REMAND

When this case was remanded in June 2006, the Board 
requested, among other things, that the agency of original 
jurisdiction arrange to have the veteran undergo 
psychological testing, with appropriate subscales, to 
determine whether he had PTSD.  That has not been done.  
Further development is therefore required.  38 C.F.R. 
§ 19.9 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a remand by the Board confers on the appellant, as a matter 
of law, a right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand).

For the reason stated, this case is REMANDED for the 
following actions:

1.  Arrange to have the veteran scheduled for 
psychological testing, with appropriate 
subscales, to determine whether he has PTSD.  
The resulting report must be associated with 
the claims file.

2.  After psychological testing has been 
completed, arrange to have the veteran 
scheduled for an examination by a 
psychiatrist.  The psychiatrist should review 
the claims file, including the results of 
psychological testing, examine the veteran, 
and provide an opinion as to whether the 
veteran has symptoms that meet the diagnostic 
criteria for PTSD.  Consideration should be 
given to any evidence which supports the 
veteran's claims of in-service stressors, or 
the lack thereof, and to the relative 
severity of the claimed stressors.  In order 
to aid in this assessment, the examiner 
should make efforts to elicit and report as 
much detail as possible regarding the claimed 
stressors, including any detail the veteran 
can provide with respect to dates, times, 
locations, and names of others who were 
involved; the specific duties he performed 
aboard the USS Antietam that he found to be 
stressful; what he means when he says that 
the carrier he was aboard "shelled beaches 
and hostile forces;" and whether he 
witnessed a fatal helicopter crash that took 
place aboard the USS Antietam in November 
1956, or the aftermath thereof.  If it is the 
examiner's conclusion that the veteran does 
not have PTSD, the examiner should discuss 
and reconcile his opinion with those offered 
by the veteran's private physicians, Drs. 
John C. Lindgren and Edwin W. Hoeper, dated 
in November 2003 and August 2007, 
respectively.  Conversely, if it is the 
examiner's conclusion that the veteran does 
have PTSD, the examiner should indicate which 
of the alleged stressors are of sufficient 
severity as to reasonably result in PTSD.  A 
complete rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a summary of the evidence received since the 
last SSOC was issued in July 2007, to include 
the August 2007 report from the veteran's 
private physician, Dr. Hoeper.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

